 

Exhibit 10.1

SRA INTERNATIONAL, INC.

2010 INCENTIVE PLAN

1. Purpose

The purpose of this 2010 Incentive Plan (the “Plan”) of SRA International, Inc.,
a Delaware corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing such persons with equity ownership opportunities and
performance-based incentives and thereby better aligning the interests of such
persons with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in Sections
424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Committee (as
hereinafter defined).

2. Eligibility

All of the Company’s employees, officers, Directors, consultants and advisors
are eligible to be granted Options, Restricted Stock, Restricted Stock Units,
Performance Awards and Other Stock-Based Awards (each, an “Award”) under the
Plan. Each person who has been granted an Award under the Plan shall be deemed a
“Participant.”

3. Administration and Delegation

Administration by Compensation and Personnel Committee: The Plan will be
administered by the Compensation and Personnel Committee of the Board of
Directors of the Company (the “Board”) or such other committee or subcommittee
as may be designated by the Board (the committee or subcommittee administering
the Plan, being the “Committee”). The Committee shall have authority and
discretion to grant Awards, interpret the terms of the Plan and Awards and to
adopt, amend and repeal such administrative rules, guidelines and practices
relating to the Plan and Awards as it shall deem advisable. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Committee shall be made in the Committee’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No Director or person acting pursuant to
the authority delegated by the Committee shall be liable for any action or
determination relating to or under the Plan made in good faith. All references
in the Plan to the “Committee” shall mean the Committee or the executive
officers referred to in Section 3(b) to the extent that the Committee’s powers
or authority under the Plan have been delegated to such executive officers.

(a) Delegation to Executive Officers. To the extent permitted by applicable law,
the Committee may, subject to such terms and conditions as it may specify,
delegate to one or more executive officers of the Company the power to grant
Awards to employees or officers of the Company or any of its present or future
subsidiary corporations and to exercise such other powers under the Plan as the
Committee may determine, provided that the Committee shall fix the terms of the
Awards to be granted by such executive officers (including the exercise price of
such Awards (if applicable), which may include a formula by which the exercise
price will be determined) and the maximum number of shares subject to Awards
that the executive officers may grant; provided further, however, that no
executive officer shall be authorized to grant Awards to any “executive officer”
of the Company (as defined by Rule 3b-7 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) or to any “officer” of the Company (as
defined by Rule 16a-1 under the Exchange Act).

 

1



--------------------------------------------------------------------------------

 

4. Stock Available for Awards

(a) Number of Shares. Subject to adjustment under Section 11, the maximum number
of shares of class A common stock, $.004 par value per share, of the Company
(the “Common Stock” or “Shares”) that may be issued under the Plan is
11.2 million Shares effective as of September 1, 2010. For purposes of counting
Shares available under this Plan (i) each Option and stock appreciation right
granted under this Plan after August 31, 2010 shall reduce the number of Shares
available for grant by one (1.0) Share for every one Share granted, and
(ii) each Award of Restricted Stock, Restricted Stock Units, Performance Awards,
and Other Stock-Based Awards (not including stock appreciation rights) granted
under this Plan shall reduce the number of Shares available for grant by two
(2.0) Shares for every one Share granted after August 31, 2010. If after
August 31, 2010 any Award granted under this Plan (including as in effect prior
to the date of this amendment and restatement of the Plan) expires or is
terminated, surrendered or canceled without having been fully exercised or paid
or is forfeited or settled for cash in whole or in part (including as the result
of shares of Common Stock subject to such Award being repurchased by the Company
at the original issuance price pursuant to a contractual repurchase right), any
shares of Common Stock that are not issued or are forfeited shall again be
available for the grant of Awards under the Plan, subject, however, in the case
of Incentive Stock Options, to any limitations under the Code. Shares that again
become available for grant pursuant to the preceding sentence shall be added
back as (i) one (1) share if the Shares were subject to an Option or stock
appreciation right, and (ii) as two (2.0) shares if the Shares were subject to
an Award other than an Option or stock appreciation right. Notwithstanding the
foregoing, (i) Shares withheld or tendered to pay withholding taxes or the
exercise price of an Award shall not be available for the grant of Awards under
the Plan and (ii) the full number of Shares subject to an Option or stock
appreciation right granted that are settled by the issuance of Shares shall be
counted against the Shares authorized for issuance under this Plan, regardless
of the number of Shares actually issued upon the settlement of such Option or
stock appreciation right. Any Shares repurchased by the Company on the open
market using the proceeds from the exercise of an Award shall not increase the
number of Shares available for the future grant of Awards. Shares covered by or
issued pursuant to Awards granted pursuant to Section 11(d) shall not reduce the
number of Shares available for issuance under this Section 4(a), except in the
case of Incentive Stock Options, to the extent required pursuant to regulations
under Section 422 of the Code. Shares issued under the Plan may consist in whole
or in part of authorized but unissued shares or treasury shares.

(b) Per-Participant Limit. Subject to adjustment under Section 11, for Awards
granted after the Common Stock is registered under the Securities Exchange Act
of 1934 (the “Exchange Act”), the maximum number of Shares with respect to which
Awards (excluding substitute Awards under Section 11(d), unless otherwise
determined by the Committee) may be granted to any Participant under the Plan
during any calendar year shall be 1,000,000 Shares. The per-Participant limit
described in this Section 4(b) shall be construed and applied consistently with
Section 162(m) of the Code as modified from time to time (“Section 162(m)”).

5. Stock Options

(a) General. The Committee may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.

(b) Incentive Stock Options. An Option that the Committee intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of the Company or any parent
or subsidiary corporation and shall be subject to and shall be construed
consistently with the requirements of Section 422 of the Code. The Company shall
have no liability to a Participant, or any other party, if an Option (or any
part thereof) which is intended to be an Incentive Stock Option does not, for
any reason, qualify as an Incentive Stock Option.

 

2



--------------------------------------------------------------------------------

 

(c) Exercise Price. The Committee shall establish the exercise price at the time
each Option is granted and specify it in the applicable option agreement,
provided that in no event shall the exercise price of an Option be less than the
Fair Market Value of a Share on the date of grant of the Option. For purpose of
the Plan, “Fair Market Value” means the closing price of a share of Common Stock
on the New York Stock Exchange as of the relevant date or as otherwise
determined by the Committee.

(d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may specify in the
applicable terms of the Award, provided that in no event shall an Option have a
term in excess of ten years.

(e) Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Committee together with
payment in full as specified in Section 5(f) for the number of Shares for which
the Option is exercised.

(f) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(g) in cash or by check, payable to the order of the Company;

(h) except as the Committee may, in its sole discretion, otherwise provide in an
option agreement by (i) delivery of an irrevocable and unconditional undertaking
by a creditworthy broker to deliver promptly to the Company sufficient funds to
pay the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;

(i) when the Common Stock is registered under the Exchange Act, by delivery
(including constructive delivery) of shares of Common Stock owned by the
Participant valued at Fair Market Value, provided (i) such method of payment is
then permitted under applicable law and (ii) such Common Stock, if acquired
directly from the Company, was owned by the Participant for such period, if any,
as may be required by the Committee;

(j) to the extent provided in the terms of an Option, by directing the Company
to withhold from the Shares to be issued upon exercise of the Option (or portion
thereof) being exercised a number of Shares having a Fair Market Value not in
excess of the aggregate exercise price of the Option (or portion thereof) being
exercised, with payment of the balance of the exercise price being made pursuant
to any one or more of the preceding (1) through (3); or

(k) by any combination of the above permitted forms of payment.

6. Restricted Stock

(a) Grants. The Committee may grant Awards pursuant to which shares of Common
Stock are issued to the Participant, subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the Participant in the event that conditions specified by the Committee in
the applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Committee for such Award (each,
a “Restricted Stock Award”).

(b) Terms and Conditions. The Committee shall determine the terms and conditions
of any such Restricted Stock Award, including the conditions for repurchase (or
forfeiture) and the issue price, if any.

(c) Stock Certificates. Any stock certificates issued in respect of a Restricted
Stock Award shall be registered in the name of the Participant and, unless
otherwise determined by the Committee, deposited by the Participant,

 

3



--------------------------------------------------------------------------------

together with a stock power endorsed in blank, with the Company (or its
designee). At the expiration of the applicable restriction periods, the Company
(or such designee) shall deliver the certificates no longer subject to such
restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Committee, by a
Participant to receive amounts due or exercise rights of the Participant in the
event of the Participant’s death (the “Designated Beneficiary”). In the absence
of an effective designation by a Participant, Designated Beneficiary shall mean
the Participant’s estate.

7. Restricted Stock Unit Awards

(a) The Committee may, in its discretion, grant awards that provide for the
issuance of Shares (or the cash equivalent thereof, as determined by the
Committee) to a Participant at such time(s) as the Committee may specify, and
subject to such other terms and conditions as the Committee may specify in the
Award (each such Award being a “Restricted Stock Unit Award”).

8. Performance Awards

(a) The Committee may, in its discretion, grant awards that provide for the
payment of cash and/or issuance of Shares to a Participant subject to the
attainment of one or more specified Performance Goals and such other terms and
conditions as may be determined by the Committee (each such Award being a
“Performance Award”). For purposes of Section 4(b) hereof, a Performance Award
shall be deemed to cover a number of Shares equal to the maximum number of
Shares that may be issued upon payment of the Award. The maximum cash amount
payable to any Participant pursuant to all Performance Awards granted to the
Participant during a calendar year shall not exceed $3 million.

9. Other Stock-Based Awards

The Committee shall have the right to grant other awards based upon the Common
Stock (“Other Stock-Based Awards”) having such terms and conditions as the
Committee may determine, including the grant of shares based upon certain
conditions, the grant of securities convertible into Common Stock and the grant
of stock appreciation rights, provided that in no event shall any such stock
appreciation rights have a term in excess of ten years or a per Share exercise
price that is less the Fair Market Value of a Share on the date of grant of the
stock appreciation right.

10. Performance-Based Awards

The Committee may, in its discretion, condition the grant, vesting, payment, or
settlement of an Award upon the achievement of one or more Performance Goals.
For this purpose “Performance Goals” means performance goals established by the
Committee which may be based on earnings (including earnings before interest,
taxes, depreciation and amortization), earnings per share (including without
limitation on a diluted basis), sales, revenues (including without limitation
labor-based revenue for services performed by employees as distinct from labor
performed by subcontractors), expenses (including without limitation sales and
general administrative expenses), cash flow (including without limitation free
cash flow), economic value added, total shareholder return, return on assets,
equity or invested capital, customer or client orders (value of new contracts
awarded), days sales outstanding (as a measure of the time required to collect
accounts receivable after earning revenue), employee satisfaction (as measured
by employee surveys or otherwise), voluntary attrition (as a measure of employee
satisfaction), regulatory compliance, satisfactory internal or external audits,
improvement of financial ratings, achievement of balance sheet or income
statement objectives, implementation or completion of one or more projects or
transactions (including mergers, acquisitions, dispositions, and
restructurings), working capital, or any other objective goals established by
the Committee, and which may be absolute in their terms or measured against or
in relationship to other companies comparably, similarly or otherwise situated.
Such performance goals may be particular to a Participant or the department,
branch, affiliate, or division in which the Participant works, or may be based
on the performance of the Company, one or more affiliates, or the Company and
one or more affiliates, and may cover such period as may be specified by the
Committee.

 

4



--------------------------------------------------------------------------------

 

11. Adjustments for Changes in Common Stock and Certain Other Events

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than a normal cash dividend,
(i) the number and class of securities available under this Plan, (ii) the
per-Participant limit set forth in Section 4(b), (iii) the number and class of
securities and exercise price per share subject to each outstanding Option,
(iv) the repurchase price per share, if any, subject to each outstanding
Restricted Stock Award, and (v) the terms of each other outstanding Award shall
be appropriately adjusted by the Company (or substituted Awards may be made, if
applicable) to the extent the Committee shall determine, in good faith, that
such an adjustment (or substitution) is necessary and appropriate. If this
Section 11(a) applies and Section 11(c) also applies to any event, Section 11(c)
shall be applicable to such event, and this Section 11(a) shall not be
applicable.

(b) Liquidation or Dissolution. In the event of a proposed liquidation or
dissolution of the Company, the Committee shall upon written notice to the
Participants provide that all then unexercised Options (whether vested or
unvested) will (i) become exercisable in full as of a specified time at least 10
business days prior to the effective date of such liquidation or dissolution and
(ii) terminate effective upon such liquidation or dissolution, except to the
extent exercised before such effective date. The Committee may specify the
effect of a liquidation or dissolution on any Restricted Stock Award or other
Award granted under the Plan at the time of the grant of such Award.

(c) Reorganization Events

(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity or (b) any exchange of
all of the Common Stock of the Company for cash, securities or other property
pursuant to a share exchange transaction.

(2) Consequences of a Reorganization Event on Awards. In the event of a
Reorganization Event, the Committee shall provide for such changes and
adjustments, if any, to outstanding Awards as it may deem equitable, including
without limitation, (a) adjusting the number or kind of shares subject to Awards
and/or their exercise price (in the case of Options and stock appreciation
rights); (b) providing for a substitution or assumption of the Award; and/or
(c) canceling all or a portion of an outstanding Award (including unvested
Awards to the extent determined by the Committee) in exchange for, in the case
of each affected Award, a cash payment in an amount equal to the fair value of
the Award. The fair value of an Option shall be deemed to be the excess, if any,
of the Fair Market Value of the Shares covered by the Option over the aggregate
exercise price of the Option (it being understood that, in such event, if an
Option has a per share exercise price that is equal to, or in excess of, the
Fair Market Value of a Share, the Option will be canceled and terminated without
any payment or consideration therefor), and the fair value of a stock
appreciation right shall be determined in a corresponding manner and shall be
subject to cancellation in the same manner as an Option where its exercise price
is equal to, or in excess of, the Fair Market Value of a Share. No fractional
shares or securities shall be issued pursuant to any adjustment made pursuant to
this Section 11(c), and any fractional shares or securities resulting from any
such adjustment shall be eliminated by rounding downward to the nearest whole
share or security. All determinations required to be made under this
Section 11(c) shall be made by the Committee in its discretion and shall be
final and binding.

(d) Substitution of Awards. Notwithstanding anything to the contrary herein,
Awards may, at the discretion of the Committee, be granted under the Plan in
substitution for options and other awards covering capital stock of another
corporation that is merged into, consolidated with, or all or a substantial
portion of the property or stock of which is acquired by, the Company or one of
its subsidiaries. The terms and conditions of the substitute Awards so granted
may vary from the terms and conditions set forth in the Plan to such extent as
the Committee may deem appropriate in order to conform, in whole or part, to the
provisions of the awards in substitution for which they are granted, provided
that in no event may a substitute Award that is an Option or a stock
appreciation right have a term in excess of ten years.

 

5



--------------------------------------------------------------------------------

 

12. General Provisions Applicable to Awards

(a) Transferability of Awards. Except as the Committee may otherwise determine
or provide in an Award, Awards shall not be assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, shall be exercisable only by the
Participant. In no event may an Award be transferred for value to any person
other than the Company. References to a Participant, to the extent relevant in
the context, shall include references to authorized transferees.

(b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Committee shall determine including, but not
limited to, resolutions of the Committee. Each Award may contain terms and
conditions in addition to those set forth in the Plan, provided that they shall
not be inconsistent with the Plan. Award terms may be established, supplemented,
or modified by the terms of an effective employment or similar agreement between
a Participant and the Company (an “Employment Agreement”) and in the event of
any conflict between an Employment Agreement and other document(s) establishing
the terms of an Award, the terms of the Employment Agreement shall control
unless expressly provided otherwise in the Employment Agreement or other
document(s).

(c) Committee Discretion. The Committee shall have plenary authority and
discretion, subject to the provisions of the Plan, to determine the persons to
whom it grants Awards, the terms of all Awards, including without limitation,
the exercise price of Options, the time or times at which Awards are granted,
the number of Shares covered by Awards, and any Performance Goals applicable to
Awards. Except as otherwise provided by the Plan, each Award may be made alone
or in addition or in relation to any other Award. The terms of each Award need
not be identical, and the Committee need not treat Participants uniformly.

(d) Termination of Status. The Committee shall determine the effect on an Award
of the disability, death, retirement, authorized leave of absence or other
change in the employment or other status of a Participant and the extent to
which, and the period during which, the Participant, the Participant’s legal
representative, conservator, guardian or Designated Beneficiary may exercise
rights under the Award, subject in each case to the terms of any applicable
Employment Agreement.

(e) Withholding. Each Participant shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax liability. Except as the Committee may otherwise
provide in an Award, when the Common Stock is registered under the Exchange Act,
Participants may satisfy such tax obligations in whole or in part by delivery of
shares of Common Stock, including retaining Shares that would otherwise be
delivered to the Participant from the Award creating the tax obligation, valued
at their Fair Market Value; provided, however, that the total tax withholding
where stock is being used to satisfy such tax obligations cannot exceed the
Company’s minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income). The Company may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to a Participant.

(f) Amendment of Award. The Committee may at any time amend, modify or terminate
any outstanding Award, including but not limited to, substituting therefor
another Award of the same or a different type and converting an Incentive Stock
Option to a Nonstatutory Stock Option, provided that the Participant’s consent
to such action shall be required unless the Committee determines that the
action, taking into account any related action, would not materially and
adversely affect the Participant. Notwithstanding the foregoing, except in
connection with a Reorganization Event involving the Company or changes in
capitalization (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or stock appreciation rights, and further no outstanding
Options

 

6



--------------------------------------------------------------------------------

or stock appreciation rights may be cancelled in exchange for cash, other
Awards, or Options or stock appreciation rights with an exercise price that is
less than the exercise price of the cancelled Options or stock appreciation
rights without shareholder approval.

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(h) Acceleration. The Committee may at any time provide that a stock-based Award
shall become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.

(i) Dividends and Dividend Equivalents. The terms of an Award, other than an
Option or stock appreciation right, may provide a Participant with the right,
subject to such terms and conditions as the Committee may specify, to receive
dividend payments or dividend equivalent payments with respect to Shares covered
by such Award, which payments (i) may be either made currently or credited to an
account established for the Participant, (ii) may be made contingent upon the
achievement of one or more Performance Goals, and (iii) may be settled in cash
or Shares, as determined by the Committee; provided, however, that in no event
shall any dividends or dividend equivalents be paid out with respect to any
unvested performance Awards.

13. Miscellaneous

(a) Cancellation of Award; Forfeiture of Gain. Notwithstanding anything to the
contrary contained herein, the agreement for an Award may (a) provide for the
Award to be subject to any compensation cancellation, forfeiture or recovery
policy of the Company relating to accounting restatements, misconduct, and/or
other specified events or conditions and/or (b) provide other terms and
conditions pursuant to which the compensation and benefits provided under the
terms of an Award may be cancelled, forfeited, or recovered by the Company in
the event of an accounting restatement due to material noncompliance by the
Company with any financial reporting requirement under the securities laws or
other specified circumstances.

(b) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

(c) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares. Notwithstanding the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of shares subject
to such Option are adjusted as of the date of the distribution of the dividend
(rather than as of the record date for such dividend), then an optionee who
exercises an Option between the record date and the distribution date for such
stock dividend shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such Option
exercise, notwithstanding the fact that such shares were not outstanding as of
the close of business on the record date for such stock dividend.

 

7



--------------------------------------------------------------------------------

 

(d) Effective Date of Amendment and Restatement and Term of Plan. This Plan
constitutes an amendment and restatement of the SRA International, Inc. 2002
Stock Incentive Plan. This amendment and restatement of the Plan was approved by
the Board on July 27, 2010 (the “Board Adoption Date”), subject to stockholder
approval of the Plan at the first annual meeting of the Company’s stockholders
following the Board Adoption Date. The Plan shall become effective as of the
date the Plan is approved by the Company’s stockholders, except that
(i) Section 4(a) of this Plan shall be effective as of the Board Adoption Date
and shall apply to all Awards made under the Plan on or after September 1, 2010,
and (ii) Sections 8 and 10 of the Plan shall be effective as of the Board
Adoption Date and shall apply to Awards granted on or after the Board Adoption
Date to the extent provided under the terms of the Award, subject in the case of
both clauses (i) and (ii) to stockholder approval of the Plan. No Awards shall
be granted under the Plan after the completion of ten years from the earlier of
(i) the date on which this amendment and restatement of the Plan was adopted by
the Board or (ii) the date this amendment and restatement of the Plan was
approved by the Company’s stockholders, but Awards previously granted may extend
beyond that date.

(e) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, provided that to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until such
amendment shall have been approved by the Company’s stockholders required by
Section 162(m) (including the vote required under Section 162(m)).

(f) Authorization of Sub-Plans. The Committee may from time to time establish
one or more sub-plans under the Plan for purposes of satisfying applicable blue
sky, securities or tax laws of various jurisdictions. The Committee shall
establish such sub-plans by adopting supplements to this Plan containing
(i) such limitations on the Committee’s discretion under the Plan as the
Committee deems necessary or desirable or (ii) such additional terms and
conditions not otherwise inconsistent with the Plan as the Committee shall deem
necessary or desirable. All supplements adopted by the Committee shall be deemed
to be part of the Plan, but each supplement shall apply only to Participants
within the affected jurisdiction and the Company shall not be required to
provide copies of any supplement to Participants in any jurisdiction which is
not the subject of such supplement.

(g) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.

 

8